Exhibit 10.1
 
SUBSCRIPTION AGREEMENT


Ladies and Gentlemen:


1.           Subscription.  The undersigned (the “Purchaser”), intending to be
legally bound, hereby irrevocably agrees to purchase the number of shares (the
“Shares”) of common stock, par value $0.001 per share (“Common Stock”), of Anvex
International, Inc., a Nevada corporation (the “Company”), set forth on the
signature page hereof at a purchase price of $3.22 per Share, subject to the
terms and conditions of this Subscription Agreement and on the basis of the
representations, warranties, covenants and agreements contained herein.  The
Shares are being purchased in connection with a reverse merger transaction (the
“Merger”) pursuant to the Agreement and Plan of Merger and Reorganization (the
“Merger Agreement”) by and among the Company, Health Revenue Assurance
Associates, Inc., a Maryland corporation (“HRAA”), and Health Revenue
Acquisition Corp., a Maryland corporation and a wholly owned subsidiary of the
Company (the “Acquisition Subsidiary”). In the Merger, the Acquisition
Subsidiary will be merged with and into HRAA and HRAA will become a wholly owned
subsidiary of the Company. The stockholders of HRAA will receive capital stock
in the Company as consideration for their capital stock in HRAA.


2.           Offering.  This subscription is being submitted to the Company in
accordance with and subject to the terms and conditions described in this
Subscription Agreement and the Confidential Private Placement Memorandum of the
Company and HRAA, dated January 31, 2012, as amended or supplemented from time
to time, including all attachments, schedules and exhibits thereto (the
“Memorandum”), relating to the offering (the “Offering”) by the Company of a
minimum of 145,963 shares of Common Stock, for an aggregate purchase price of
$470,000 (the “Minimum Offering Amount”) and a maximum of 465,839 shares of
Common Stock, for an aggregate purchase price of $1,500,000 (the “Maximum
Offering Amount”). The terms of the Offering are more completely described in
the Memorandum and such terms are incorporated herein in their entirety.


HRAA has issued convertible promissory notes in the aggregate principal amount
of $313,000 (the “Notes”).  In connection with the closing of the Merger and at
least the Minimum Offering Amount, the Notes will be converted, as to their
outstanding principal amounts, into shares of Common Stock at a conversion price
equal to the price at which the Shares are being sold in the Offering.  The
conversion of the aggregate principal amount of the Notes will count towards the
achievement of the Minimum Offering Amount.


3.           Payment.  The Purchaser encloses herewith a check payable to, or
will immediately make a wire transfer payment to, Gottbetter & Partners, LLP, as
escrow agent (the “Escrow Agent), as “Gottbetter & Partners, LLP, Escrow Agent
for Anvex International, Inc.” in the full amount of the purchase price of the
Shares being subscribed for.  Wire transfer instructions are set forth on Annex
A attached herewith.  Such funds will be held for the Purchaser’s benefit, and
will be returned promptly, without interest or offset, if: (i) this Subscription
Agreement is not accepted by the Company; (ii) the Offering is terminated
pursuant to its terms by the Company prior to the First Closing (as defined in
Section 4); or (iii) the entire Minimum Offering Amount is not sold.


 
 

--------------------------------------------------------------------------------

 
 
4.           Deposit of Funds.  All payments made as provided in Section 3
hereof, other than the payments for the Notes, shall be deposited as soon as
practicable after receipt by the Escrow Agent in a non-interest-bearing escrow
account (the “Escrow Account”), until the earliest of: (a) the closing of the
sale of at least the Minimum Offering Amount (the “First Closing”); (b) the
rejection of such subscription; or (c) the termination of the Offering by the
Company.  The Company may continue to offer and sell the Shares and conduct
additional closings for the sale of additional Shares after the First Closing
and until the termination of the Offering which shall occur at the earlier of
(i) the sale of the Maximum Offering Amount or (ii) forty-five (45) days
following the First Closing, which date may be extended by mutual agreement of
the Company and HRAA, without the consent of the Purchasers in the Offering, for
up to an additional thirty (30) days.  The First Closing shall occur on a date
to be mutually agreed upon among the Company and HRAA, subject to satisfaction
of the other closing conditions, including without limitation the closing of the
Merger.


5.           Acceptance of Subscription.  The Purchaser understands and agrees
that the Company and HRAA, in their sole and absolute discretion, reserve the
right to accept or reject this or any other subscription for Shares, in whole or
in part, at any time. The Company shall have no obligation hereunder until the
Company shall execute and deliver to the Purchaser an executed copy of this
Subscription Agreement.  If this subscription is: (i) rejected in whole; (ii)
the Offering is terminated; or (iii) the Minimum Offering Amount is not raised,
all funds received from the Purchaser will be returned without interest or
offset, and this Subscription Agreement shall thereafter be of no further force
or effect.  If this subscription is rejected in part, the funds for the rejected
portion of this subscription will be returned without interest or offset, and
this Subscription Agreement will continue in full force and effect to the extent
this subscription was accepted.


6.           Deliverables. Upon execution of this Subscription Agreement, the
Purchaser hereby agrees to immediately deliver to the Company the following
documents (collectively, the “Transaction Documents”):


(a)  a check for, or wire transfer of, the full purchase price, pursuant to
Section 3 hereof;


(b)  a fully completed and executed Subscription Agreement;


(c)  a fully completed and executed Anti-Money Laundering Information Form,
attached hereto as Annex B;


(d)  a fully completed and executed Accredited Investor Certification, attached
hereto as Annex C; and


(e)  a fully completed and executed Registration Rights Agreement attached
hereto as Exhibit A (the “Registration Rights Agreement”), including the Selling
Securityholder Notice and Questionnaire annexed to the Registration Rights
Agreement.


6A.        Merger. The closing of the Merger and the initial closing of the
Offering on at least the Minimum Offering Amount will occur simultaneously, with
each being a closing condition of the other. Pursuant to the Merger Agreement,
the Acquisition Subsidiary will be merged with and into HRAA, with HRAA
remaining as the surviving entity after the Merger. In the Merger, the
stockholders of HRAA will receive an aggregate of 1,271,111 shares of Common
Stock.


The Merger will include certain customary and other closing conditions including
the following: (i) consummation of all required definitive instruments and
agreements, including, but not limited to, the Merger Agreement in forms
acceptable to the Company and HRAA; (ii) obtaining all necessary board,
shareholder and third party consents, including, but not limited to, adoption of
the Company’s 2012 Equity Incentive Plan, which will have reserved for issuance
up to two hundred thirty-one thousand one hundred eleven (231,111) shares of
Common Stock for the future issuance, at the discretion of the Board, of
incentive awards to officers, key employees, consultants and directors; (iii)
the completion of the offer and sale of at least the Minimum Offering Amount;
(iv) no material indebtedness or pending or threatened litigation against the
Company as of closing date; and (v) receipt by the Company of audited and
unaudited financial statements of HRAA as may be required under applicable
Securities and Exchange Commission (“SEC”) regulations.  The terms of the Merger
are more completely described in the Merger Agreement and the Memorandum.


 
2

--------------------------------------------------------------------------------

 
 
7.           Representations and Warranties.  The Purchaser hereby acknowledges,
represents, warrants, and agrees as follows:


(a)      None of the Shares offered pursuant to this Subscription Agreement are
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or any state securities laws.  The Purchaser understands that the offering and
sale of the Shares is intended to be exempt from registration under the
Securities Act, by virtue of Section 4(2) thereof and the provisions of
Regulation D (“Regulation D”) each as promulgated by the SEC thereunder, based,
in part, upon the representations, warranties and agreements of the Purchaser
contained in this Subscription Agreement;


(b)  Prior to the execution of this Subscription Agreement, the Purchaser and
the Purchaser’s attorney, accountant, purchaser representative and/or tax
adviser, if any (collectively, the “Advisers”), have received the Memorandum and
all other documents requested by the Purchaser, have carefully reviewed them and
understand the information contained therein;


(c)  Neither the SEC nor any state securities commission or other regulatory
authority has approved the Shares or passed upon or endorsed the merits of the
Offering or confirmed the accuracy or determined the adequacy of the Memorandum;
the Memorandum has not been reviewed by any federal, state or other regulatory
authority;


(d)  All documents, records, and books pertaining to the investment in the
Shares (including, without limitation, the Memorandum) have been made available
for inspection by such Purchaser and its Advisers, if any;


(e)  The Purchaser and its Advisers, if any, have had a reasonable opportunity
to ask questions of and receive answers from a person or persons acting on
behalf of the Company concerning the offering of the Shares and the business,
financial condition and results of operations of the Company and HRAA, and all
such questions have been answered to the full satisfaction of the Purchaser and
its Advisers, if any;


(f)  In evaluating the suitability of an investment in the Company, the
Purchaser has not relied upon any representation or information (oral or
written) other than as stated in the Memorandum;


(g)  The Purchaser is unaware of, is in no way relying on, and did not become
aware of the Offering of the Shares through or as a result of, any form of
general solicitation or general advertising including, without limitation, any
article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television, radio or the
Internet (including, without limitation, internet “blogs,” bulletin boards,
discussion groups and social networking sites) in connection with the Offering
and sale of the Shares and is not subscribing for the Shares and did not become
aware of the Offering through or as a result of any seminar or meeting to which
the Purchaser was invited by, or any solicitation of a subscription by, a person
not previously known to the Purchaser in connection with investments in
securities generally;


(h)  The Purchaser has taken no action that would give rise to any claim by any
person for brokerage commissions, finders’ fees or the like relating to this
Subscription Agreement or the transactions contemplated hereby (other than
commissions to be paid by the Company as described in the Memorandum);


 
3

--------------------------------------------------------------------------------

 
 
(i)  The Purchaser, together with its Advisers, if any, has such knowledge and
experience in financial, tax, and business matters, and, in particular,
investments in securities, so as to enable it to utilize the information made
available to it in connection with the Offering to evaluate the merits and risks
of an investment in the Shares and the Company and to make an informed
investment decision with respect thereto;


(j)  The Purchaser has been advised to consult is own Advisers.  The Purchaser
is not relying on the Company, HRAA or any of their respective employees or
agents with respect to the legal, tax, economic and related considerations of an
investment in the Shares, and the Purchaser has relied on the advice of, or has
consulted with, only its own Advisers;


(k)  The Purchaser is acquiring the Shares solely for such Purchaser’s own
account for investment purposes only and not with a view to or intent of resale
or distribution thereof, in whole or in part.  The Purchaser has no agreement or
arrangement, formal or informal, with any person to sell or transfer all or any
part of the Shares and the Purchaser has no plans to enter into any such
agreement or arrangement;


(l)  The Purchaser must bear the substantial economic risks of the investment in
the Shares indefinitely because none of the securities included in the Shares
may be sold, hypothecated or otherwise disposed of unless subsequently
registered under the Securities Act and applicable state securities laws or an
exemption from such registration is available. Legends to the following effect
shall be placed on the securities included in the Shares to the effect that they
have not been registered under the Securities Act or applicable state securities
laws:


THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND ARE BEING OFFERED AND SOLD
IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SAID ACT AND
SUCH LAWS.  THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER SAID ACT
AND SUCH LAWS PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. RELIANCE ON AN
EXEMPTION FROM REGISTRATION WILL REQUIRE THE HOLDER TO PROVIDE THE COMPANY WITH
AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION MUST BE SATISFACTORY TO THE
COMPANY. THE SECURITIES HAVE NOT BEEN RECOMMENDED, APPROVED OR DISAPPROVED BY
THE SECURITIES AND EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY
OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED
UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THE
MEMORANDUM OR THIS SUBSCRIPTION AGREEMENT.  ANY REPRESENTATION TO THE CONTRARY
IS UNLAWFUL.


Appropriate notations will be made in the Company’s stock books to the effect
that the securities included in the Shares have not been registered under the
Securities Act or applicable state securities laws.  Stop transfer instructions
will be placed with the transfer agent of the Shares.  The Company has agreed
that purchasers of the Shares will have, with respect to the shares of Common
Stock included in the Shares, the registration rights described in the
Registration Rights Agreement. Notwithstanding such registration rights, there
can be no assurance that there will be any market for resale of the Common
Stock, nor can there be any assurance that such securities will be freely
transferable at any time in the foreseeable future;


 
4

--------------------------------------------------------------------------------

 
 
(m)  The Purchaser has adequate means of providing for such Purchaser’s current
financial needs and foreseeable contingencies and has no need for liquidity of
its investment in the Shares for an indefinite period of time and can bear the
risk of loss in the investment;


(n)  The Purchaser is aware that an investment in the Shares involves a number
of very significant risks and has carefully read and considered the matters set
forth in the caption “Risk Factors” in the Memorandum, and, in particular,
acknowledges that HRAA has a limited operating history and is engaged in a
highly competitive business;


(o)     The Purchaser meets the requirements of at least one of the suitability
standards for an “accredited investor” as that term is defined in Regulation D
and as set forth on the Accredited Investor Certification attached hereto as
Annex C;


(p)  The Purchaser (i) if a natural person, represents that the Purchaser has
reached the age of 21 and has full power and authority to execute and deliver
this Subscription Agreement, the Transaction Documents, and all other related
agreements or certificates and to carry out the provisions hereof and thereof;
(ii) if a corporation, partnership, or limited liability company or partnership,
or association, joint stock company, trust, unincorporated organization or other
entity, represents that such entity was not formed for the specific purpose of
acquiring the Shares, such entity is duly organized, validly existing and in
good standing under the laws of the state of its organization, the consummation
of the transactions contemplated hereby is authorized by, and will not result in
a violation of state law or its charter or other organizational documents, such
entity has full power and authority to execute and deliver this Subscription
Agreement, the Transaction Documents, and all other related agreements or
certificates and to carry out the provisions hereof and thereof and to purchase
and hold the securities constituting the Shares, the execution and delivery of
this Subscription Agreement has been duly authorized by all necessary action,
this Subscription Agreement has been duly executed and delivered on behalf of
such entity and is a legal, valid and binding obligation of such entity; or
(iii) if executing this Subscription Agreement in a representative or fiduciary
capacity, represents that it has full power and authority to execute and deliver
this Subscription Agreement, and the Transaction Documents, in such capacity and
on behalf of the subscribing individual, ward, partnership, trust, estate,
corporation, or limited liability company or partnership, or other entity for
whom the Purchaser is executing this Subscription Agreement, and such
individual, partnership, ward, trust, estate, corporation, or limited liability
company or partnership, or other entity has full right and power to perform
pursuant to this Subscription Agreement and make an investment in the Company,
and represents that this Subscription Agreement constitutes a legal, valid and
binding obligation of such entity.  The execution and delivery of this
Subscription Agreement will not violate or be in conflict with any order,
judgment, injunction, agreement or controlling document to which the Purchaser
is a party or by which it is bound;


(q)       The Purchaser and the Advisers, if any, have had the opportunity to
obtain any additional information, to the extent the Company and/or HRAA have
such information in its possession or could acquire it without unreasonable
effort or expense, necessary to verify the accuracy of the information contained
in the Memorandum and all documents received or reviewed in connection with the
purchase of the Shares and have had the opportunity to have representatives of
the Company and HRAA provide them with such additional information regarding the
terms and conditions of this particular investment and the financial condition,
results of operations, business of the Company and HRAA deemed relevant by the
Purchaser or the Advisers, if any, and all such requested information, to the
extent the Company had such information in its possession or could acquire it
without unreasonable effort or expense, has been provided to the full
satisfaction of the Purchaser and the Advisers, if any;


 
5

--------------------------------------------------------------------------------

 
 
(r)       Any information which the Purchaser has heretofore furnished or is
furnishing herewith to the Company or HRAA is complete and accurate and may be
relied upon by the Company and HRAA in determining the availability of an
exemption from registration under federal and state securities laws in
connection with the offering of the Shares as described in the Memorandum. The
Purchaser further represents and warrants that it will notify and supply
corrective information to the Company and HRAA immediately upon the occurrence
of any change therein occurring prior to the Company’s issuance of the
securities contained in the Shares;


(s)      The Purchaser has significant prior investment experience, including
investment in non-listed and non-registered securities.  The Purchaser is
knowledgeable about investment considerations in development-stage companies
with limited operating histories.  The Purchaser has a sufficient net worth to
sustain a loss of its entire investment in the Company in the event such a loss
should occur.  The Purchaser’s overall commitment to investments which are not
readily marketable is not excessive in view of the Purchaser’s net worth and
financial circumstances and the purchase of the Shares will not cause such
commitment to become excessive.  The investment is a suitable one for the
Purchaser;


(t)       The Purchaser is satisfied that the Purchaser has received adequate
information with respect to all matters which it or the Advisers, if any,
consider material to its decision to make this investment;


(u)      The Purchaser acknowledges that any estimates or forward-looking
statements or projections included in the Memorandum were prepared by HRAA in
good faith but that the attainment of any such projections, estimates or
forward-looking statements cannot be guaranteed by the Company or HRAA and
should not be relied upon;


(v)      No oral or written representations have been made, or oral or written
information furnished, to the Purchaser or the Advisers, if any, in connection
with the Offering which are in any way inconsistent with the information
contained in the Memorandum;


(w)     Within five (5) days after receipt of a request from the Company or
HRAA, the Purchaser will provide such information and deliver such documents as
may reasonably be necessary to comply with any and all laws and ordinances to
which the Company or HRAA is subject;


(x)       The Purchaser’s substantive relationship with any brokerage firm
through which the Purchaser is subscribing for Shares predates such brokerage
firm’s contact with the Purchaser regarding an investment in the Shares;


(y)      THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND ARE BEING
OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF
SAID ACT AND SUCH LAWS.  THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER SAID ACT AND SUCH LAWS PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. RELIANCE ON AN EXEMPTION FROM REGISTRATION WILL REQUIRE THE HOLDER TO
PROVIDE THE COMPANY WITH AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION MUST
BE SATISFACTORY TO THE COMPANY. THE SECURITIES HAVE NOT BEEN RECOMMENDED,
APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION, ANY STATE
SECURITIES COMMISSION OR ANY OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE
FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE
ACCURACY OR ADEQUACY OF THE MEMORANDUM OR THIS SUBSCRIPTION AGREEMENT.  ANY
REPRESENTATION TO THE CONTRARY IS UNLAWFUL;


 
6

--------------------------------------------------------------------------------

 
 
(z)       In making an investment decision investors must rely on their own
examination of the Company, HRAA and the terms of the Offering, including the
merits and risks involved.  The Purchaser should be aware that it will be
required to bear the financial risks of this investment for an indefinite period
of time;


(aa)     (For ERISA plans only)   The fiduciary of the ERISA plan (the “Plan”)
represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities.  The Purchaser fiduciary or
Plan (a) is responsible for the decision to invest in the Company; (b) is
independent of the Company or any of its affiliates; (c) is qualified to make
such investment decision; and (d) in making such decision, the Purchaser
fiduciary or Plan has not relied primarily on any advice or recommendation of
the Company or any of its affiliates;


(bb)    The Purchaser represents that the amounts invested by it in the Company
in the Offering were not and are not directly or indirectly derived from
activities that contravene federal, state or international laws and regulations,
including anti-money laundering laws and regulations. Federal regulations and
Executive Orders administered by OFAC prohibit, among other things, the
engagement in transactions with, and the provision of services to, certain
foreign countries, territories, entities and individuals.  The lists of OFAC
prohibited countries, territories, persons and entities can be found on the OFAC
website at <http://www.treas.gov/ofac>.  In addition, the programs administered
by OFAC (the “OFAC Programs”) prohibit dealing with individuals1 or entities in
certain countries regardless of whether such individuals or entities appear on
the OFAC lists;


(cc)    To the best of the Purchaser’s knowledge, none of: (1) the Purchaser;
(2) any person controlling or controlled by the Purchaser; (3) if the Purchaser
is a privately-held entity, any person having a beneficial interest in the
Purchaser; or (4) any person for whom the Purchaser is acting as agent or
nominee in connection with this investment is a country, territory, individual
or entity named on an OFAC list, or a person or entity prohibited under the OFAC
Programs.  Please be advised that the Company may not accept any amounts from a
prospective investor if such prospective investor cannot make the representation
set forth in the preceding paragraph.  The Purchaser agrees to promptly notify
the Company should the Purchaser become aware of any change in the information
set forth in these representations.  The Purchaser understands and acknowledges
that, by law, the Company may be obligated to “freeze the account” of the
Purchaser, either by prohibiting additional subscriptions from the Purchaser,
declining any redemption requests and/or segregating the assets in the account
in compliance with governmental regulations, and the Company may also be
required to report such action and to disclose the Purchaser’s identity to
OFAC.  The Purchaser further acknowledges that the Company may, by written
notice to the Purchaser, suspend the redemption rights, if any, of the Purchaser
if the Company reasonably deems it necessary to do so to comply with anti-money
laundering regulations applicable to the Company or any of the Company’s other
service providers.  These individuals include specially designated nationals,
specially designated narcotics traffickers and other parties subject to OFAC
sanctions and embargo programs;
 
(dd)   To the best of the Purchaser’s knowledge, none of: (1) the Purchaser; (2)
any person controlling or controlled by the Purchaser; (3) if the Purchaser is a
privately-held entity, any person having a beneficial interest in the Purchaser;
or (4) any person for whom the Purchaser is acting as agent or nominee in
connection with this investment is a senior foreign political figure2, or any
immediate family3 member or close associate4 of a senior foreign political
figure, as such terms are defined in the footnotes below; and
 

--------------------------------------------------------------------------------

1 These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.
 
2 A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.
 
3 “Immediate family” of a senior foreign political figure typically includes the
figure’s parents, siblings, spouse, children and in-laws.
 
4 A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.
 
 
 
7

--------------------------------------------------------------------------------

 
 
(ee)    If the Purchaser is affiliated with a non-U.S. banking institution (a
“Foreign Bank”), or if the Purchaser receives deposits from, makes payments on
behalf of, or handles other financial transactions related to a Foreign Bank,
the Purchaser represents and warrants to the Company that: (1) the Foreign Bank
has a fixed address, other than solely an electronic address, in a country in
which the Foreign Bank is authorized to conduct banking activities; (2) the
Foreign Bank maintains operating records related to its banking activities; (3)
the Foreign Bank is subject to inspection by the banking authority that licensed
the Foreign Bank to conduct banking activities; and (4) the Foreign Bank does
not provide banking services to any other Foreign Bank that does not have a
physical presence in any country and that is not a regulated affiliate.


8.           Indemnification.  The Purchaser agrees to indemnify and hold
harmless the Company, HRAA and their respective officers, directors, employees,
agents, control persons and affiliates from and against all losses, liabilities,
claims, damages, costs, fees and expenses whatsoever (including, but not limited
to, any and all expenses incurred in investigating, preparing or defending
against any litigation commenced or threatened) based upon or arising out of any
actual or alleged false acknowledgment, representation or warranty, or
misrepresentation or omission to state a material fact, or breach by the
Purchaser of any covenant or agreement made by the Purchaser herein or in any
other document delivered in connection with this Subscription Agreement.


9.           Irrevocability; Binding Effect.  The Purchaser hereby acknowledges
and agrees that the subscription hereunder is irrevocable by the Purchaser,
except as required by applicable law, and that this Subscription Agreement shall
survive the death or disability of the Purchaser and shall be binding upon and
inure to the benefit of the parties and their heirs, executors, administrators,
successors, legal representatives, and permitted assigns.  If the Purchaser is
more than one person, the obligations of the Purchaser hereunder shall be joint
and several and the agreements, representations, warranties, and acknowledgments
herein shall be deemed to be made by and be binding upon each such person and
such person’s heirs, executors, administrators, successors, legal
representatives, and permitted assigns.


10.         Modification.  This Subscription Agreement shall not be modified or
waived except by an instrument in writing signed by the party against whom any
such modification or waiver is sought.


11.         Immaterial Modifications to the Registration Rights Agreement.  The
Company may, at any time prior to the Closing, amend the Registration Rights
Agreement if necessary to clarify any provision therein, without first providing
notice or obtaining prior consent of the Purchaser, if, and only if, such
modification is not material in any respect.


 
8

--------------------------------------------------------------------------------

 
 
12.           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (A) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (B) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be:


If to the Company, to:


Anvex International, Inc.
8551 W. Sunrise Blvd., Suite 304
Plantation, FL  33322
Attn:  Andrea Clark, CEO


With a copy (which copy shall not constitute notice):


Anslow + Jaclin LLP
195 Route 9 South, Suite 204
Manalapan, NJ  07726
Attn: Gregg E. Jaclin, Esq.
Facsimile: (732) 577-1188


If to the Subscribers:
 
To each of the addresses and facsimile numbers listed on the signature pages of
this Subscription Agreement.


13.        Assignability.  This Subscription Agreement and the rights, interests
and obligations hereunder are not transferable or assignable by the Purchaser
and the transfer or assignment of the Shares shall be made only in accordance
with all applicable laws.


14.        Applicable Law.  This Subscription Agreement shall be governed by and
construed in accordance with the laws of the State of Florida, without reference
to the principles thereof relating to the conflict of laws.


 
9

--------------------------------------------------------------------------------

 
 
15.        Arbitration.  The parties agree to submit all controversies to
arbitration in accordance with the provisions set forth below and understand
that:


(a)  Arbitration is final and binding on the parties.


(b)  The parties are waiving their right to seek remedies in court, including
the right to a jury trial.


(c)  Pre-arbitration discovery is generally more limited and different from
court proceedings.


(d)     The arbitrator’s award is not required to include factual findings or
legal reasoning and any party’s right to appeal or to seek modification of
rulings by arbitrators is strictly limited.


(e)  The panel of arbitrators will typically include a minority of arbitrators
who were or are affiliated with the securities industry.


(f)  All controversies which may arise between the parties concerning this
Subscription Agreement shall be determined by arbitration pursuant to the rules
then pertaining to the Financial Industry Regulatory Authority in Broward
County, Florida.  Judgment on any award of any such arbitration may be entered
in the District Court of the State of Florida or in any other court having
jurisdiction of the person or persons against whom such award is rendered.  Any
notice of such arbitration or for the confirmation of any award in any
arbitration shall be sufficient if given in accordance with the provisions of
this Subscription Agreement.  The parties agree that the determination of the
arbitrators shall be binding and conclusive upon them.


16.        Waiver of Jury Trial.  EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
ACTIONS OF THE PARTIES TO THIS AGREEMENT IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE AND ENFORCEMENT HEREOF.


17.         Blue Sky Qualification.  The purchase of Shares under this
Subscription Agreement is expressly conditioned upon the exemption from
qualification of the offer and sale of the Shares from applicable federal and
state securities laws.  The Company shall not be required to qualify this
transaction under the securities laws of any jurisdiction and, should
qualification be necessary, the Company shall be released from any and all
obligations to maintain its offer, and may rescind any sale contracted, in the
jurisdiction.


18.         Use of Pronouns.  All pronouns and any variations thereof used
herein shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the person or persons referred to may require.


19.           Confidentiality.  The Purchaser acknowledges and agrees that any
information or data the Purchaser has acquired from or about the Company or HRAA
or may acquire in the future, not otherwise properly in the public domain, was
received in confidence.  The Purchaser agrees not to divulge, communicate or
disclose, except as may be required by law or for the performance of this
Subscription Agreement, or use to the detriment of the Company or HRAA or for
the benefit of any other person, or misuse in any way, any confidential
information of the Company or HRAA, including any scientific, technical, trade
or business secrets of the Company or HRAA and any scientific, technical, trade
or business materials that are treated by the Company or HRAA as confidential or
proprietary, including, but not limited to, internal personnel and financial
information of the Company, HRAA or its affiliates, the manner and methods of
conducting the business of the Company, HRAA or its affiliates and confidential
information obtained by or given to the Company or HRAA about or belonging to
third parties.  The Purchaser understands that the Company may rely on his
agreement of confidentiality to comply with the exemptive provisions of
Regulation FD under the Securities Act as set forth in Rule 100(a)(b)(2)(ii) of
Regulation FD.  In addition, the Purchaser acknowledges that such Purchaser is
aware that the United States securities laws generally prohibit any person who
is in possession of material nonpublic information about a public company such
as the Company from purchasing or selling securities of such company.


 
10

--------------------------------------------------------------------------------

 
 
20.         Miscellaneous.


(a)  This Subscription Agreement, together with the Transaction Documents,
constitutes the entire agreement between the Purchaser and the Company with
respect to the Offering and supersedes all prior oral or written agreements and
understandings, if any, relating to the subject matter hereof.  The terms and
provisions of this Subscription Agreement may be waived, or consent for the
departure therefrom granted, only by a written document executed by the party
entitled to the benefits of such terms or provisions.


(b)  The representations and warranties of the Company and the Purchaser made in
this Subscription Agreement shall survive for a period of two (2) years from the
First Closing.


(c)  Each of the parties hereto shall pay its own fees and expenses (including
the fees of any attorneys, accountants, appraisers or others engaged by such
party) in connection with this Subscription Agreement and the transactions
contemplated hereby whether or not the transactions contemplated hereby are
consummated.


(d)  This Subscription Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.


(e)  Each provision of this Subscription Agreement shall be considered separable
and, if for any reason any provision or provisions hereof are determined to be
invalid or contrary to applicable law, such invalidity or illegality shall not
impair the operation of or affect the remaining portions of this Subscription
Agreement.


(f)  Paragraph titles are for descriptive purposes only and shall not control or
alter the meaning of this Subscription Agreement as set forth in the text.


(g)  The Purchaser understands and acknowledges that there may be multiple
closings for the Offering.


(h)  The Purchaser hereby agrees to furnish the Company such other information
as the Company may request prior to the Closing with respect to its subscription
hereunder.


21.         Public Disclosure.  Neither the Purchaser nor any officer, manager,
director, member, partner, stockholder, employee, affiliate, affiliated person
or entity of the Purchaser shall make or issue any press releases or otherwise
make any public statements or make any disclosures to any third person or entity
with respect to the transactions contemplated herein and will not make or issue
any press releases or otherwise make any public statements of any nature
whatsoever with respect to the Company without the Company’s express prior
approval.  The Company has the right to withhold such approval in its sole
discretion.
 
 
11

--------------------------------------------------------------------------------

 
 
ANVEX INTERNATIONAL, INC.
SIGNATURE PAGE TO THE
SUBSCRIPTION AGREEMENT
 
Subscriber hereby elects to subscribe under the Subscription Agreement for a
total of __________ Shares at a price of $3.22 per Share (NOTE: to be completed
by subscriber) and executes the Subscription Agreement.


Date (NOTE: To be completed by
subscriber):                                                                                                           
 
If the Purchaser is an INDIVIDUAL, and if purchased as JOINT TENANTS, as TENANTS
IN COMMON, or as COMMUNITY PROPERTY:

           
Print Name(s)
 
Social Security Number(s)
           
Signature(s) of Subscriber(s)
 
Signature
           
Date
 
Address

If the Purchaser is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY OR
TRUST:

           
Name of Partnership, Corporation, Limited Liability Company or Trust
 
Federal Taxpayer Identification Number
     
By:
     
Name:
Title:
 
State of Organization
     
Date
 
Address
     
ANVEX INTERNATIONAL, INC.
a Nevada corporation
         
By:
       
Authorized Officer
   

 
 
12

--------------------------------------------------------------------------------

 
 
ANNEX A
 
To subscribe for Shares in the private placement offering of Anvex
International, Inc.:


1.  
Date and Fill in the number of Shares being purchased and Complete and Sign the
Signature Page of the Subscription Agreement.



2.  
Complete and return the Anti-Money Laundering Information Form attached to this
Subscription Agreement as Annex B.



3.  
Initial the Accredited Investor Certification attached to this Subscription
Agreement as Annex C.



4.  
Complete and return the Investor Profile.



5.  
Complete and Sign the Registration Rights Agreement attached to this
Subscription Agreement as Exhibit A.



6.  
Fax or email all forms and then send all signed original documents to:



Gottbetter & Partners, LLP
488 Madison Avenue, 12th Floor
New York, NY  10022
Facsimile Number:  (212) 400.6901
Telephone Number:  (212) 400.6900
Attention:  Vernon A. Archibald
Email:  vaa@gottbetter.com


7.  
If you are paying the Purchase Price by check, a check for the exact dollar
amount of the Purchase Price for the number of Shares you are offering to
purchase should be made payable to the order of “Gottbetter & Partners, LLP, as
Escrow Agent for Anvex International, Inc.” and should be sent to Gottbetter &
Partners, LLP, 488 Madison Avenue, 12th Floor, New York, New York, 10022,
Attention: Nathan A. Padgett.



8.  
If you are paying the Purchase Price by wire transfer, you should send a wire
transfer for the exact dollar amount of the Purchase Price of the number of
Shares you are offering to purchase according to the following instructions:

 


 

                       

 
Bank Name:                                  Citibank, N.A.
330 Madison Ave.
New York, NY  10017
ABA Routing Number:                021000089
SWIFT Code:                                CITIUS33
Account Name:                           Gottbetter & Partners, LLP Attorney
Trust/IOLA
Account Number:                         9998176923
Reference:                                      “Anvex International, Inc. –
[insert Purchaser’s name]”
Escrow Agent Contact:               Nathan A. Padgett – (212) 400-6900


 
13

--------------------------------------------------------------------------------

 
 
ANNEX B
 
ANTI MONEY LAUNDERING REQUIREMENTS
 
The USA PATRIOT Act
 
The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad.  The Act imposes new anti-money laundering
requirements on brokerage firms and financial institutions.  Since April 24,
2002 all brokerage firms have been required to have new, comprehensive
anti-money laundering programs.
 
To help you understand these efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.
 
What is money laundering?
 
Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities.  Money
laundering occurs in connection with a wide variety of crimes, including illegal
arms sales, drug trafficking, robbery, fraud, racketeering, and terrorism.
 
How big is the problem and why is it important?
 
The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could well taint our financial markets.  According to the U.S.
State Department, one recent estimate puts the amount of worldwide money
laundering activity at $1 trillion a year.
 
What are we required to do to eliminate money laundering?
 
Under rules required by the USA PATRIOT Act, our anti-money laundering program
must designate a special compliance officer, set up employee training, conduct
independent audits, and establish policies and procedures to detect and report
suspicious transaction and ensure compliance with such laws.  As part of our
required program, we may ask you to provide various identification documents or
other information.  Until you provide the information or documents we need, we
may not be able to effect any transactions for you.
 
 
14

--------------------------------------------------------------------------------

 
 
ANTI-MONEY LAUNDERING INFORMATION FORM
The following is required in accordance with the AML provision of the USA
PATRIOT ACT.
(Please fill out and return with requested documentation.)
 

INVESTOR NAME:       

 

LEGAL ADDRESS:      

 
SSN# or TAX ID#
OF INVESTOR:
     

 
FOR INVESTORS WHO
ARE INDIVIDUALS:
     

 
YEARLY INCOME:
    AGE:  

 

NET WORTH (excluding value of primary residence)*:       

 

OCCUPATION:      

 

ADDRESS OF EMPLOYER:               

 

INVESTMENT OBJECTIVE(S):       

 
*
For purposes of calculating your net worth in this form, (a) your primary
residence shall not be included as an asset; (b) indebtedness secured by your
primary residence, up to the estimated fair market value of your primary
residence at the time of your purchase of the securities, shall not be included
as a liability (except that if the amount of such indebtedness outstanding at
the time of your purchase of the securities exceeds the amount outstanding 60
days before such time, other than as a result of the acquisition of your primary
residence, the amount of such excess shall be included as a liability); and (c)
indebtedness that is secured by your primary residence in excess of the
estimated fair market value of your primary residence at the time of your
purchase of the securities shall be included as a liability.

 
IDENTIFICATION & DOCUMENTATION AND SOURCE OF FUNDS:
 
1.
Please submit a copy of a non-expired identification for the authorized
signatory(ies) on the investment documents, showing name, date of birth, address
and signature.  The address shown on the identification document MUST match the
Investor’s address shown on the Signature Page.

 
Current Driver’s License
or
Valid Passport
or
Identity Card

(Circle one or more)
 
2.
If the Investor is a corporation, limited liability company, trust or other type
of entity, please submit the following requisite documents: (i) Articles of
Incorporation, By-Laws, Certificate of Formation, Operating Agreement, Trust or
other similar documents for the type of entity; and (ii) Corporate Resolution or
power of attorney or other similar document granting authority to signatory(ies)
and designating that they are permitted to make the proposed investment.

 
3.
Please advise where the funds were derived from to make the proposed investment:

 
Investments
Savings
Proceeds of Sale
Other ____________

(Circle one or more)
 
Signature:                                                                             
 
Print
Name:                                                                            
 
Title (if
applicable):                                                                            
 
Date:                                                                                     
 
 
15

--------------------------------------------------------------------------------

 
 
ANNEX C
 
ANVEX INTERNATIONAL, INC.
ACCREDITED INVESTOR CERTIFICATION



       
For Individual Investors Only
(all Individual Investors must INITIAL where appropriate):
         
Initial
                                  
I have a net worth (including homes, furnishings and automobiles, but excluding
for these purposes the value of my primary residence) in excess of $1 million
either individually or through aggregating my individual holdings and those in
which I have a joint, community property or other similar shared ownership
interest with my spouse.  (For purposes of calculating your net worth under this
paragraph, (a) your primary residence shall not be included as an asset; (b)
indebtedness secured by your primary residence, up to the estimated fair market
value of your primary residence at the time of your purchase of the securities,
shall not be included as a liability (except that if the amount of such
indebtedness outstanding at the time of your purchase of the securities exceeds
the amount outstanding 60 days before such time, other than as a result of the
acquisition of your primary residence, the amount of such excess shall be
included as a liability); and (c) indebtedness that is secured by your primary
residence in excess of the estimated fair market value of your primary residence
at the time of your purchase of the securities shall be included as a
liability.)
Initial
                                 
I have had an annual gross income for the past two years of at least $200,000
(or $300,000 jointly with my spouse) and expect my income (or joint income, as
appropriate) to reach the same level in the current year.
Initial
                                 
I am a director or executive officer of Anvex International, Inc.
                 
For Non-Individual Investors
(all Non-Individual Investors must INITIAL where appropriate):
         
Initial
                                 
The investor certifies that it is a partnership, corporation, limited liability
company or business trust that is 100% owned by persons who meet at least one of
the criteria for Individual Investors set forth above.
Initial
                                
The investor certifies that it is a partnership, corporation, limited liability
company or business trust that has total assets of at least $5 million and was
not formed for the purpose of investing in the Company.
Initial
                                
The investor certifies that it is an employee benefit plan whose investment
decision is made by a plan fiduciary (as defined in ERISA §3(21)) that is a
bank, savings and loan association, insurance company or registered investment
adviser.
Initial
                                
The investor certifies that it is an employee benefit plan whose total assets
exceed $5,000,000 as of the date of the Subscription Agreement.
Initial
                                
The undersigned certifies that it is a self-directed employee benefit plan whose
investment decisions are made solely by persons who meet either of the criteria
for Individual Investors.
Initial
                                 
The investor certifies that it is a U.S. bank, U.S. savings and loan association
or other similar U.S. institution acting in its individual or fiduciary
capacity.
Initial
                                 
The undersigned certifies that it is a broker-dealer registered pursuant to §15
of the Securities Exchange Act of 1934.
Initial
                                 
The investor certifies that it is an organization described in §501(c)(3) of the
Internal Revenue Code with total assets exceeding $5,000,000 and not formed for
the specific purpose of investing in the Company.
Initial
                                 
The investor certifies that it is a trust with total assets of at least
$5,000,000, not formed for the specific purpose of investing in the Company, and
whose purchase is directed by a person with such knowledge and experience in
financial and business matters that he is capable of evaluating the merits and
risks of the prospective investment.
Initial
                                  
The investor certifies that it is a plan established and maintained by a state
or its political subdivisions, or any agency or instrumentality thereof, for the
benefit of its employees, and which has total assets in excess of $5,000,000.
Initial
                                  
The investor certifies that it is an insurance company as defined in §2(13) of
the Securities Act, or a registered investment company.

 
 
16

--------------------------------------------------------------------------------

 
 
ANVEX INTERNATIONAL, INC.
Investor Profile
(Must be completed by Investor)


Section A - Personal Investor Information
 
Investor Name(s):
 
Individual executing Profile or Trustee:
 
Social Security Numbers / Federal I.D. Number:
     
Date of Birth:
     
Marital Status:
   
Joint Party Date of Birth:
     
Investment Experience (Years):
   
Annual Income:
     
Liquid Net Worth:
   
Net Worth (excluding value of primary residence)*:
 
Tax Bracket:
   
15% or below
   
25% - 27.5%
   
Over 27.5%
   
Home Street Address:
 
Home City, State & Zip Code:
 
Home Phone:
 
Home Fax:
 
Home Email:
 
Employer:
 
Employer Street Address:
 
Employer City, State & Zip Code:
 
Bus. Phone:
 
Bus. Fax:
 
Bus. Email:
 
Type of Business:
 
(PLACEMENT AGENT) Account Executive / Outside Broker/Dealer:
If you are a United States citizen, please list the number and jurisdiction of
issuance of any other government-issued document evidencing residence and
bearing a photograph or similar safeguard (such as a driver’s license or
passport), and provide a photocopy of each of the documents you have listed.
 
If you are NOT a United States citizen, for each jurisdiction of which you are a
citizen or in which you work or reside, please list (i) your passport number and
country of issuance or (ii) alien identification card number AND (iii) number
and country of issuance of any other government-issued document evidencing
nationality or residence and bearing a photograph or similar safeguard, and
provide a photocopy of each of these documents you have listed.  These
photocopies must be certified by a lawyer as to authenticity.
 
*     For purposes of calculating your net worth in this form, (a) your primary
residence shall not be included as an asset; (b) indebtedness secured by your
primary residence, up to the estimated fair market value of your primary
residence at the time of your purchase of the securities, shall not be included
as a liability (except that if the amount of such indebtedness outstanding at
the time of your purchase of the securities exceeds the amount outstanding 60
days before such time, other than as a result of the acquisition of your primary
residence, the amount of such excess shall be included as a liability); and (c)
indebtedness that is secured by your primary residence in excess of the
estimated fair market value of your primary residence at the time of your
purchase of the securities shall be included as a liability.
Section B – Certificate Delivery Instructions
   
Please deliver certificate to the Employer Address listed in Section A.
   
Please deliver certificate to the Home Address listed in Section A.
   
Please deliver certificate to the following address:
 
Section C – Form of Payment – Check or Wire Transfer
   
Check payable to Gottbetter & Partners, LLP, as Escrow Agent for Anvex
International, Inc.
   
Wire funds from my outside account according to the “How to subscribe for
Shares” Page.
   
The funds for this investment are rolled over, tax deferred from __________
within the allowed 60 day window.
 
Please check if you are a FINRA member or affiliate of a FINRA member firm: ____
       
Investor Signature
 
Date

 
 
17

--------------------------------------------------------------------------------
